DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The terms “discharge means” and “rising and falling means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,15,16,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 6, line 1, “the discharge hole” has no prior antecedent basis.
              In claim 15, line 1, “the airless pump” has no prior antecedent basis.  It appears that claim 15 should depend from claim 13, and will be treated as such for purposes of this action.
              In claim 16, line 3, “the rising and falling member” has no prior antecedent basis.
              In claim 17, line 1, “the rising and falling member” has no prior antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10,13,14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al 10010153.
               With regard to claims 1 and 2, Kim et al disclose a cosmetic vessel comprising a discharge means 20 (see fig. 4) configured to discharge cosmetics to the outside, a discharge plate 50 (fig. 3) provided at one side of the discharge means 20, through which the cosmetics are discharged, including a plurality of discharge holes 51.  A guide unit 30 (figs 3,4 and 7) is provided between the discharge means 20 and the discharge plate 50, and including a first fluid flow path 32 (fig. 7) which diffuses the cosmetics discharged from the discharge means 20 and a second fluid flow path (the vertical path from which the cosmetic is transmitted from the first path 32, to the discharge holes 51) which is connected to the first flow path and transmits the cosmetics to the discharge holes 51.  The plurality of discharge holes 51 is arranged in a direction away from an exit 221 of the discharge means 20, the first flow path 32 diffuses the cosmetics in a direction away (radially) from the exit 221 of the discharge means 20, and the second flow path (vertical path) is provided so as to correspond to a location of the plurality of discharge holes 51 arranged in the direction away from the exit of the discharge means 20.  See col. 8, lines 1-31.
                 With regard to claim 3, note that the second flow path (vertical path) is point-symetrically provided based on the exit of the discharge means.  Ultimately when the cosmetic is expelled through the discharge holes 51, the vertical (second) flow path is provided in a plurality of points corresponding to the exit holes 51, which are symmetric (parallel to) the exit 221 of the discharge means 20.
                  With regard to claim 4, note that the second flow path is circularly provided (the discharge holes are formed in circular fashion, see fig. 3), based on the exit 221 of the discharge means 20.
                  With regard to claim 5, note that the guide unit 30 includes a sealing path 33 provided around the second flow path, and a packing member 34 settled in the sealing path.  See fig. 3 and col. 8, lines 32-49.
                    With regard to claim 6, note that the discharge holes 51 are connected with the second flow path (vertical path), and is connected with the first flow path 32, through the second flow path.  
                     With regard to claim 7, note that the first flow path 32 is continuous in the direction (radially) away from the exit 221 of the discharge means 20, and is non-continuous in a direction along a virtual circle (due to the star shape of the first flow path 32), based on the exit 221 of the discharge means 20.  The second (vertical) flow path is also non-continuous in the direction away from the exit 221 of the discharge means (the vertical flow path that passes through each discharge hole 51 is non-continuous with the exit 221), and is connected to a non-continuous portion of the first flow path 32 (each radial arm 32 is “non-continuous”, as each arm 32 is interrupted as it passes through the center 31).  See fig. 3.
                      With regard to claim 8, note that the discharge means 20 discharges the cosmetics to the outside by falling of the discharge plate 50.  See col. 13, lines 28-45.
                      With regard to claim 9, note that a vessel main body 10 is provided to store the cosmetics.
                      With regard to claim 10, note frame unit 60 is provided on a circumference of the guide unit  30, and configured to fix the discharge plate 50.  
                      With regard to claim 13, note that the discharge means 20 may be an airless pump which discharges the cosmetics accommodated in the discharge means 20 to the exit 221 by using a piston 22 that vertically rises and falls in a cylinder 21.  See col. 6, lines 1-26.
                        With regard to claim 14, note that the discharge plate 50 may be formed of a metal material.  See col. 10, lines 32-41.
                        
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11 and 12 have not been rejected with prior art because the prior art of record fails to disclose the cosmetic vessel as recited in claim 10, along with a frame unit having first, second and third frame units as recited in claim 11.
              Claims 15-17 have not been rejected with prior art because the prior art or record fails to disclose the cosmetic vessel as recited in claim 1, and including an airless pump comprising the elements of claim 15, wherein the rising and falling member protrudes from a lower surface of the guide unit downwardly and is directly combined with the piston.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772